Citation Nr: 0519147	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-10 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic lumbar 
spine disability.

2.  Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In February 2003, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  A chronic lumbar spine disability is not shown to be 
related to service.

3.  A thoracic spine disability is not shown to be related to 
service.


CONCLUSION OF LAW

1.  A lumbar spine disability was not incurred in, aggravated 
by, or otherwise related to active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A thoracic spine disability was not incurred in, 
aggravated by, or otherwise related to active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
December 2001, January 2002, and April 2004 that informed him 
of the type of information and evidence necessary to 
establish entitlement to service connection and what was 
necessary for his claims to be granted.  In addition, by 
virtue of the rating decision on appeal, and the statement of 
the case (SOC) and the Supplemental Statement of the Case 
(SSOC), he was provided with specific information as to why 
his claims seeking entitlement to service connection for a 
lumbar spine disability and a thoracic spine were being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's December 2001, January 2002, and April 2004 letters 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's April 2004 letter contained a specific request that 
the veteran submit any medical records he had and to submit 
evidence in support of his claim.  He was asked to tell VA 
about any other records that might exist to support his 
claim.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of a March 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, and VA treatment records, 
and provided the veteran with a personal hearing.  Requests 
were made for identified private records.  The veteran has 
not indicated that there is additional evidence available 
that he would like VA to obtain; to the contrary, he 
testified that many private treatment records were 
unavailable.  


The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claims because there is no evidence 
of pertinent disability in service or for years following 
service.  The veteran has been diagnosed with spinal canal 
stenosis, degenerative disc disease, and right lateral disc 
protrusion at the L3-4 level.  There is no evidence that the 
veteran suffered from these disabilities while in service.  
He was treated for occasional low back pain, but it resolved 
without residuals.  The veteran's separation examination 
report states that the veteran had normal strength and range 
of motion of the lumbar spine.  Thus, while there is evidence 
of current treatment for spinal canal stenosis, degenerative 
disc disease, and right lateral disc protrusion at the L3-4 
level, there is no true indication that pertinent disability 
is associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of 
consistent findings in service, and the lack of any record of 
treatment for these disabilities for many years after 
service, any opinion relating these disabilities to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2004).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  There is 
no indication that there is more information or medical 
evidence to be found with respect to the veteran's claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  



II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records note complaints of low 
back pain at various times during service.  There is a 
treatment note indicating the veteran has been treated for 
low back pain which was never incapacitating.  The veteran's 
separation examination indicated normal strength and range of 
motion of the lower spine.  There is no indication at all in 
the service medical records with respect to the thoracic 
spine.  Therefore, there is no indication of incurrence of a 
chronic lumbar or thoracic spine disability during service.  

The veteran underwent a VA examination in February 1974 which 
was negative for any back disability.  There are VA medical 
records showing a current diagnosis of spinal canal stenosis, 
degenerative disc disease, and right lateral disc protrusion 
at the L3-4 level.  No similar disability was shown in 
service, and no similar disability was diagnosed during the 
1974 VA examination.  

Although there is certainly no question that the veteran 
currently suffers from a thoracic and lumbar spine 
disability, there is no medical evidence of a similar 
disability in service, and no medical opinion suggesting a 
link to service.  The low back pain the veteran complained of 
in service resolved without residuals as noted on the 
separation examination and the 1974 VA examination.  There 
are recent VA treatment records containing notations of 
medical history as reported by the veteran which seem to 
suggest continuity of symptomatology.  See, e.g., September 
2001 note indicating low back pain for 35 years and March 
2005 note indicating history of back pain since fall from 6-
10 feet onto back in 1965.  These notations do not supply the 
requisite nexus evidence for the following reasons.  First, 
they merely record the history as reported by the veteran; no 
medical professional actually concluded there was a 
relationship between the current disabilities and military 
service.  Second, even accepting for the sake of argument 
that these notations do suggest such a relationship, the 
comments would have no probative value in light of the facts 
that (a) there are no indications the medical providers 
reviewed the veteran's service medical records documenting 
his exact complaints and the objective findings during 
service; (b) there are no indications the medical providers 
reviewed the veteran's post-service medical records 
documenting numerous back injuries in his civilian occupation 
at Kelley Air Force Base and from falls related to his 
seizure disorder (e.g. August and November 1988 VA treatment 
records); and (c) the veteran's claimed continuity of 
symptomatology is simply not supported by the post-service 
treatment records which show isolated complaints of back pain 
following post-service injuries without him providing 
continuity of symptomatology to service when seeking 
treatment for those injuries (e.g. June 1988 VA treatment 
record showing complaint of low back pain since September 
1987 after a fall off a ladder).

The Board acknowledges the veteran's belief that his 
disabilities are related to service, but as a layperson, the 
veteran is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, service connection for a lumbar spine 
disability or for a thoracic spine disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Incidentally, the Board notes the veteran's representative 
requested this case be evaluated under changes in VA's 
regulations which evaluate service-connected back disorders.  
Since the question in this case is entitlement to service 
connection, those regulations are not pertinent.


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a thoracic spine 
disability is denied.



	                        
____________________________________________
	Michelle Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


